WIDENER, Circuit Judge:
On July 26, 1988, the bankruptcy court and the district court jointly confirmed the “Sixth Amended and Restated Plan of Reorganization” (the Plan) submitted by A.H. Robins Company, Inc. (Robins). In Re A.H. Robins Co. Inc., 88 B.R. 742 (E.D.Va. 1988). Rosemary Menard-Sanford and certain other personal injury claimants, who voted against the Plan, appeal. -They challenge the district court’s approval of the disclosure statement, the district court’s use of a one claimant one vote voting procedure, the district court’s feasibility finding, and a certain injunction found in the Plan. We affirm.
On August 21, 1985, Robins filed a petition for reorganization relief under Chapter 11 of the Bankruptcy Code. For an explanation of the details surrounding Robins’ bankruptcy and some of the resulting litigation, see the district court’s opinion in In Re A.H. Robins Co., Inc., 88 B.R. 742 (E.D.Va.1988), and our other published opinions regarding this bankruptcy.1
On April 1, 1988, the district court approved the “Sixth Amended and Restated Disclosure Statement”. The appellants argue that the disclosure statement does not contain adequate information. 11 U.S.C. § 1125(b) requires that before solicitation of approval or disagreement of a plan of reorganization the disclosure statement must contain “adequate information” and be approved by the court. 11 U.S.C. § 1125(a)(1) defines “adequate information” as “information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the nature and history of the debtor and the condition of the debtor’s books and records, that would enable a hypothetical reasonable investor typical of holders of claims or interests of the relevant class to make an informed judgment about the plan.” The determination of whether the disclosure statement has adequate information is made on a case by case basis and is largely within the discretion of the bankruptcy court. In the Matter of Texas Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir.1988), cert. denied, — U.S. -, 109 S.Ct. 311, 102 L.Ed.2d 330 (1988). The challenged disclosure statement began its 261 pages of information with a thorough summary of the complex plan in terms that almost anyone could understand. It explained, among much more, the amount to be put into trust and made available for the payment of claims, the various estimates of how much money was required, a warning that the funds furnished to pay the estimates might not be enough to pay all claims in full, the *697sources of funding, an explanation of the various funding provisions which depended on the outcome of various appeals, how claims would be handled, the four options for processing claims and the background of the case. The disclosure statement continued with a discussion of the Robins company, the Daikon Shield, various litigation regarding the Daikon Shield, the reorganization, the proposed merger with American Home Products Corporation (AHP), the historical stock values of both AHP and Robins, and federal income tax consequences. The final part of the disclosure statement contains actual copies of the Plan, the Claimants Trust Agreement, the Other Claimants Trust Agreement, the Claims Resolution Facility, the Merger Agreement, Aetna’s additional insurance policy, AHP’s Annual Report, the Liquidation Analysis and biographies of the proposed Trustees.
The appellants contend that the disclosure statement is misleading because it contains a statement that in order to approve the Plan the district court must make a finding that the Plan contains enough money to satisfy all claims in full. They point out that in reality there may not be enough money to cover all claims. The disclosure statement, however, makes that clear to the claimants. It states that “if the Court’s estimate turns out to be too low, Robins will not have to make any more money available to pay claims. In addition, the Plan would generally take away your right to recover for Daikon Shield injuries against any other parties.” The disclosure statement later repeats that thought in explicit terms: “[estimation is not an exact science. The money available to pay Dai-kon Shield claims may prove to be more or less than the actual value of such claims. If the estimation decision underestimated the value of the claims, there may not be enough money for the Claimants Trust to pay all claims in full.” Thus, we think appellants’ contention is without merit.
The appellants’ principal challenge to the disclosure statement, however, is that it is inadequate because it does not contain ranges of recovery for claimants with specified injuries. The disclosure statement notes that “[tjhere is no certain way to predict the amount that you could receive under option 3. Each claim is different. Factors that affect the value of a claim include the nature of the injury, the medical evidence available to prove the injury, the medical evidence to prove Daikon Shield use, the presence of other causes of your injury, how long ago you were injured, and what steps you took to enforce your legal rights after your injury became apparent.” There is no requirement in case law or statute that a disclosure statement estimate the value of specific unliqui-dated tort claims. In fact, with so many various unliquidated personal injury claims which vary so much in the extent and nature of injury, medical evidence and causation factors, any specific estimates may well have been more confusing than helpful and certainly would be more calculated to mislead. Given the quantity and quality of the information in the disclosure statement we can not say that the district court abused its discretion in finding that it contained “adequate information.”
The appellants next challenge the legality of the voting procedure used to confirm the Plan. The difficulty surrounding the voting procedure resulted from the 195,000 unliquidated claims for personal injuries (Daikon Shield Claims). The controlling legal provisions for the reorganization include 11 U.S.C. § 1126(a) which provides that a “holder of a claim or interest allowed under section 502 of this title” is entitled to vote on the acceptance of a plan. 11 U.S.C. § 502(a) provides that a claim filed “is deemed allowed unless a party in interest” objects. Robins objected to all the Daikon Shield Claims. B.R. 3018(a) provides that “[njotwithstanding objection to a claim or interest, the court after notice and hearing may temporarily allow the claim or interest in an amount which the court deems proper for the purpose of accepting or rejecting a plan.” The district court, after notice and a hearing, ordered that, for purposes of voting, each Daikon Shield Claim was estimated and allowed to be equal. It found, fully supported by the record, that any attempt to evaluate each of the 195,000 individual claims for voting *698purposes would cause intolerable delay. The challenge to the voting procedure relies on 11 U.S.C. § 1126(c) which requires that for a plan to be approved by a class the creditors “that hold at least two-thirds in amount and more than one-half in number” accept the plan. The argument is that § 1126(c) requires use of a weighted voting method which estimates the value of the claims and gives larger claims more votes.
We do not decide whether the district court’s voting procedure violated § 1126(c) because, in view of the outcome of the vote, the challenged procedure was at most harmless error. 139,605 claimants voted. Of that 131,761 (94.38%) voted in favor of the Plan. In Kane v. Johns-Manville Corp., 843 F.2d 636, 641-647 (2d Cir. 1988),2 the district court, faced with 52,440 unliquidated personal injury claims, assigned each claim the value of one dollar for voting purposes. 95.8% of those claims voted to approve the plan. The Second Circuit in reviewing the decision did not decide whether the equal voting plan was error and decided instead that the alleged irregularities were at most harmless error. Given that 94.38% of the Daikon Shield Claimants voted for the Plan, we hold that, at most, harmless error was committed.3
Appellants’ next point on appeal is that the district court erred in finding that the Plan complied with 11 U.S.C. § 1129(a)(7)(A)(ii) which requires that an impaired class of claims such as the Daikon Shield claimants must “receive ... under the Plan ... property of a value ... that is not less than the amount that ... [they would] receive ... if the debtor were liquidated under Chapter 7” and § 1129(a)(ll) which requires that confirmation is not likely to be followed by liquidation or the need for further reorganization. This latter is called the feasibility requirement.
Both such complaints are based on the “same source: the failure of the district court to break out the components of the $2,475 billion figure.” The argument is that since the figure was not broken down, if it turned out to be too low, then the Plan would not be feasible because it could not pay all the claimants in full, which, as the appellants note, is an assumption of the Plan and the disclosure statement. The appellants thus complain about the same fact again, except in slightly different context. In all events, we think there is no merit to the claim, but that the care the district court took in arriving at its estimate deserves mention.
The challenged findings are based on an estimation process that the district court undertook as a result of our decision in A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 1013 (4th Cir.1986), cert. denied 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986). In Piccinin, we stated that due to the large number of unliquidated claims that if each claim was tried the process itself “would likely consume all the assets of the debtor.” Id. We suggested that the bankruptcy court “arrive at a fair estimation of the value of all the claims.” Id. To assist in the estimation process, the district court appointed Professor Francis E. McGovern, who was familiar with such mat*699ters, as the court’s expert to develop a data base regarding Daikon Shield Claims. The Daikon Shield Claimant’s Committee, the Unsecured Creditor’s Committee, the Future Claimant’s Representative, the Equity-Security Holder’s Committee, Robins and Aetna all had experts to assist Professor McGovern. The data base included the results of a two page “Daikon Shield Questionnaire and Claim Form” from more than 195,000 claimants. It also contained roughly 6,000 responses to a fifty page, “McGovern Survey Questionnaire” and medical records from a random sample of 7,500 claimants. The data collection process lasted more than a year and a half. Each of the experts hired by the various parties used the basic data in various ways to arrive at an estimation.
The district court conducted an estimation hearing from November 5, 1987 to November 11, 1987. At the hearing the parties’ various experts testified. The district court considered that the testimony of the various experts estimated the claims as follows: Robins’ — .8 to 1.8 billion, Equity Security Holders’ — 1.03 billion, Unsecured Creditors’ — 1.54 billion, Aetna’s’ — 2.2 to 2.5 billion, and the Daikon Shield Claimants’— 4.2 to 7 billion. The district court decided that the proper estimate was 2.475 billion.4
At this point it is well to relate somewhat more fully the procedure used in arriving at the estimate found by the district court. As the district court noted, the testimony as to the estimated recovery value of the Daikon Shield claims ranged from 600 million to 7 billion dollars. The testimony with respect to the 7 billion dollar figure, however, was not credited by the court.
Professor McGovern was assisted by the experts mentioned representing each of the interests involved in this case, and the procedural steps which were taken were all done by consensus among the experts representing all of the interests, so that the conclusions which the various experts drew from the evidence or the findings of the court from the evidence were the only things left open to exception.
As has been previously mentioned from time to time in the reports of these cases, the district court entered a bar date on claims and prescribed a very informal method of advising the court that a claim was being filed. The bar date of course limited the potential claimants. From these potential claimants, there were eliminated, by standard statistical and analytical methods, about one-third of the initial claims which had been filed. A detailed analysis of those claims not eliminated was performed by sending the detailed questionnaire previously mentioned to a randomly selected sample of several thousand of the claims remaining. The questionnaire asked for information, which, in the most general sense, was received back, concerning the insertion of the Daikon Shield in the claimant and the nature of the claimant’s injuries, including verification by way of medical records where possible.
A detailed analysis of all of the responses was then performed by the expert witnesses who testified in the case. A good example of competent testimony was that of Dr. Francine F. Rabinovitz, who testified on behalf of Aetna. We illustrate with her testimony because her conclusions more nearly match the conclusions of the district court than any other single witness offered. She took the returned questionnaires as a representative sample and weeded out those, for example, with no medical proof of use of the Daikon Shield. As a further example, she classified the claims into those with and without complications and the nature of the injuries claimed. She took a further random sample of the claims as she had divided them up and got three Aetna claims adjusters who had been experienced in the actual adjustment of Daikon Shield claims and instructed those adjusters to set a value on a sample of the claims she referred to them, considering that there was liability, so the only thing the adjusters had to con*700sider in setting a value on a claim was the nature of the injury and of course the proof required and the attendant expenses. The adjusters were instructed not to place a low estimate on the claims. Dr. Rabinovitz, by using this method, drew the conclusion that the compensation necessary, assuming that documentation that use of the Daikon Shield were a prerequisite, would be in excess of 1.9 billion dollars, and, assuming that documentation would not be a prerequisite, a sum in excess of 2.4 billion dollars. To these sums, she would have added modest payments to all active claimants, whatever the merit of such claims, and 50 million dollars as a reserve against future injuries, which made her figures for documented injuries at slightly more than 2.0 billion dollars and for undocumented injuries slightly more than 2.5 billion dollars. Dr. Rabinovitz further concluded that she thought there might be a considerable reduction from disallowance of claims and that she would reasonably anticipate the total indemnity of the obligation to be 2.2 to 2.3 billion dollars. That some reduction is not unreasonable is illustrated by a remark we have come across in the record that one claimant apparently said she took two Daikon Shields a day.
From our brief recital of a small part of the evidence before the district court, we see that its finding of 2.475 billion dollars as the estimate to include all Daikon Shield claims is not clearly erroneous under Rule 8013. Indeed, we think the district court would have been quite justified in accepting Dr. Rabinovitz’ testimony, so appellants may not complain about the district court’s arrival at a somewhat higher figure.
Finally, the appellants challenge as without the power of the bankruptcy court the portion of the Plan which requires the injunction of suits that have connection to the Daikon Shield, against certain entities other than Robins. Robins argues that the injunction is a proper exercise of the district court’s power to channel claims to a specific res or alternately that the injunction is proper because 94.38% of the claimants voted for the Plan and thereby consented to the injunction. We affirm, but our reasoning differs somewhat from that of Robins, although its position, of course, should enter into consideration. The suits in question which some of the appellants wish to bring are against Robins’ directors, Robins’ and Aetna’s attorneys, and Aetna, seeking to hold them as joint tortfeasors with Robins for Daikon Shield injuries.
We begin our discussion by considering the impact of our decision in In Re: A.H. Robins Company Inc., 88-1755(L) (Breland settlement), decided this date, on this challenge to the Plan’s injunction. In Bre-land, we affirmed the district court’s certification of a mandatory non-opt-out class for members of class A and a class which allows an opt-out for compensatory damages for members of class B. Class A is defined as those Daikon Shield claimants who met the filing deadlines of the district court and therefore have a non-subordinated claim against the trust fund set up for the claimants in the Robins’ reorganization. Class B is defined as those Daikon Shield claimants who did not meet the filing deadline or like procedural requirements and are therefore not eligible for a non-subordinated recovery from the trust fund for reasons not related to the abstract merits of the claims. The Breland settlement, however, provided all class B claimants with a second chance to pursue their Dai-kon Shield claims by staying in the class and applying to the Claims Resolution Facility.5 For class B members the merits of their Daikon Shield claims would be determined in the same method as is in place to determine class A members’ claims except they would have no right to a jury trial. Their claims would be paid by the two Outlier policies issued by Aetna which pro*701vide for $100,000,000 to pay such claims.6 No party challenges the adequacy of the Outlier policies to pay the class B claims. We therefore are entitled to and do assume that the claims of all class B claimants who wish to have the merits and amount of their claims ascertained by the Claims Resolution Facility will be fully satisfied. However, the Breland settlement, in conjunction with the Plan, did not force the class B claimants who chose to opt-out to stay within the settlement. They could elect to forgo the benefits of the settlement and retain their right to sue Aetna and to sue medical providers for malpractice.7 In Breland, we also approved the class action settlement, which expressly bars the members of class A and the members of class B who did not opt-out from further prosecuting their Daikon Shield claims other than pursuant to the terms of the settlement. Given this bar from pursuing compensation for their Daikon Shield injuries, other than pursuant to the order, the injunction complained of has no real effect on the rights of members of class A and the members of class B who have not exercised their right to opt-out.
The Plan’s injunction, therefore, only has real impact upon members of Class B who have elected to opt-out of the Breland settlement. The injunction under sections 1.85 and 8.04 of the Plan prevents these claimants from suing all third parties other than “insurer[s]” (which includes Aetna) and claims based exclusively on medical malpractice. The class B members who have elected to opt-out, it is remembered, claim to have causes of action as joint tortfeasors with Robins against Robins’ directors, Aetna, and law firms who represented both Robins and Aetna. A suit against any of the parties mentioned by the class B opt-out members would affect the bankruptcy reorganization in one way or another such as by way of indemnity or contribution. See A.H. Robins Co. Inc. v. Piccinin, 788 F.2d 994 (4th Cir.1986), cert. denied, 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986). And, in all events, provision for payment in full of all class B claimants has been made.
Bankruptcy courts are courts of equity. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 527, 104 S.Ct. 1188, 1196, 79 L.Ed.2d 482 (1984). 11 U.S.C. § 105(a) gives a bankruptcy court the power to issue “any order, process or judgment that is necessary or appropriate to carry out the provisions of this title,” and confers equitable powers upon the bankruptcy courts. In Matter of Old Orchard Inv. Co., 31 B.R. 599 (W.D.Mich.1983). Given the impact of the proposed suits on the bankruptcy reorganization and the fact that the class B members who chose to opt-out could have had their claims fully satisfied by staying within the settlement, the bankruptcy court’s equitable powers support the questioned injunction. We think the ancient but very much alive doctrine of marshalling of assets is analogous here. A creditor has no right to choose which of two funds will pay his claim. The bankruptcy court has the power to order a creditor who has two funds to satisfy his debt to resort to the fund that will not defeat other creditors. Columbia Bank for Cooperatives v. Lee, 368 F.2d 934, 939 (4th Cir. 1966), cert. denied, 386 U.S. 992, 87 S.Ct. 1308, 18 L.Ed.2d 338 (1967); IV Minor’s Institutes 1248 (1883). Here, the carefully designed reorganization of Robins, in conjunction with the settlement in Breland, provided for satisfaction of the class B claimants. However, some chose to opt-out of the settlement in order to pursue recovery for their injuries from Aetna or from medical providers for malpractice. It is *702essential to the reorganization that these opt-out plaintiffs either resort to the source of funds provided for them in the Plan and Breland settlement or not be permitted to interfere with the reorganization and thus with all the other creditors. Since they have chosen opt-out rather than payment in full, they may have no complaint about a restriction placed on their ability to sue others. Permitting a suit by them in violation of the Plan is a defeat of the Plan and a resulting defeat of the other creditors. “Particularly since the insurance settlement/injunction arrangement was essential in this case to a workable reorganization, it falls within the bankruptcy court’s equitable powers ‘which traditionally have been invoked to the end that ... substance will not give way to form, that technical considerations will not prevent substantial justice.” MacArthur Co. v. Johns-Manville Corp., 837 F.2d 89, 94 (2nd Cir.1988), cert. denied, — U.S. -, 109 S.Ct. 176, 102 L.Ed.2d 145 (1988), quoting In re U.N. R. Industries, Inc., 725 F.2d 1111, 1119 (7th Cir.1984).
The appellants finally contend that 11 U.S.C. § 524(e) prohibits the injunction. Section 524(e) states that “[ejxcept as provided in subsection (a)(3) of this section,8 discharge of a debt of the debtor does not affect the liability of any other entity on, or the property of any other entity for, such debt.” Some courts have held that § 524(e) and its predecessor, § 16 of the 1898 Bankruptcy Act, results in the bankruptcy court having no power to discharge liabilities of a nondebtor pursuant to the consent of creditors as a part of a reorganization plan. See Underhill v. Royal, 769 F.2d 1426, 1432 (9th Cir.1985); Union Carbide Corp. v. Newboles, 686 F.2d 593 (7th Cir.1982). However, the Fifth Circuit has stated that “[although section 524 has generally been interpreted to preclude release of guarantors by a bankruptcy court, the statute does not by its specific words preclude the discharge of a guaranty when it has been accepted and confirmed as an integral part of reorganization.” Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1050 (5th Cir. 1987).9
We find the language used by the Fifth Circuit persuasive. Whatever the result might be as to the application of § 524(e) in other cases, we do not think that section must be literally applied in every case as a prohibition on the power of the bankruptcy courts, as appellants would have us apply it here. In this situation where the Plan was overwhelmingly approved, where the Plan in conjunction with insurance policies provided as a part of a plan of reorganization gives a second chance for even late claimants to recover where, nevertheless, some have chosen not to take part in the settlement in order to retain rights to sue certain other parties, and where the entire reorganization hinges on the debtor being free from indirect claims such as suits against parties who would have indemnity or contribution claims against the debtor, we do not construe § 524(e) so that it limits the equitable power of the bankruptcy court to enjoin the questioned suits. We leave questions concerning cases in which § 524(e) does apply for another day.
The orders of the district court appealed from are accordingly
AFFIRMED.
*ADDENDUM
DALKON
APPEAL SHIELD
NUMBER APPELLANT NUMBER
88-1750 Rosemary Menard-Sanford 82114
Karen Velenzuela 82207
Constance Miller Engelsberg 82142 Nancy Lauri Adams 82174
Carolyn Harris 303631
88-1754 Mary Albert 252684
Carol Angus 215751
Judith Beaule 62242
Janis Belcher 237565
Daniel Belcher 237566
Karen Belcher 237564
David Belcher 243035
Melanie Bennett 183837
Nancy Benson 191191
Jean Boeckler 122207
*703DALKON
APPEAL SHIELD
NUMBER APPELLANT NUMBER
John Boeckler 122208
Janet Bruce 296254
Melody Cannon 228522
Barbara L. Carr 20475
David W. Carr 244903
Helen Carty 78400
Sandra Cassier 7647
Patrick Cassier 7646
Victoria Charnock 228521
Ellen Chodes 42705
Elizabeth Cote 26935
Brenda Davis 111886
Marion DuFord 78493
Deborah Fallon 80309
John Fallon 80310
Dawn Gebo 7306
Janet Gregory 79226
Frank Gregory 79225
Sarah E. Haskell 78399
Pamela Hockenhull 78909
Patricia Johnson 78581
Mary E. Jordan 291790
April Weeks-Korn 78397
Leonard Korn 78398
Debora Lamont 96144
Beverly McClure 80313
Katherine Maher 19424
Elaine Nizza 228523
Donna Oberg 77966
Diane Pinard 7113
Jeanne Robey 237567
Paul Robey 237568
Pamela Saxby 78580
Shellie Shapiro 78583
Howard Shapiro 78582
Sharon Lee Spem 187651
Rebecca Steinbach 281041
Jeannette Sweet 85890
Beverly Tonkin 184469
Donna Tshanakas 222583
Nicholas Tshanakas 222584
Daphne Whitmore 78910
Linda Bisson 172492
Anne Soucy 286513
Sally Adams 225908
Randy Adams 225886
Charlotte Allen 227324
Charles Allen 225896
Jan Allen 225897
Barbara Bill Klinger 225899
Linda Brust 225323
Virginia Bryan Roberts 225901
Gwendolyn E. Buettner 70274
Carolyn Campbell 225900
Lynn Crosby 225902
William Franklin Crosby 233041
Mary Kathryn Deemer 235677
John Deemer 225885
Donna Faremouth 260787
Charles Faremouth 260788
Cindy Franco 225884
Fred Franco 231644
Elena Friedman 225893
Darleene L. Frink 226609
Kenneth Frink 225964
Diane Goshorn 113174
Christiane J. Guignard 219368
Linda Harre 225883
William Harre 225894
June Ellen Harris 225895
Carol Harterink 225903
Anton Harterink 225904
Rosanne Heard 225905
DALKON
APPEAL SHIELD
NUMBER APPELLANT NUMBER
Jimmie Dale Heard 225906
Atha Henderson 225907
Jill Campion Huff 233339
Pamela Johnson 7353
Ted Johnson 7356
Wanda Lancaster 6020
Deborah Jean Lenzi 225485
Betty Leobold 225486
William D. Leobold 235694
Susan Lippner 225890
Robert Lippner 225889
Victoria L. McCord 225888
Cheryl McFarland 192508
Dayna McKendree 225887
Diane Manee Zywotko 225892
Carol Mitchell 225891
Susan Nehrig Cole 46096
Paul Nehrig 46097
Deloris A. Nicolaou 255933
Sherry Peavy 225322
Kenneth Peavy 225488
Flora Poe 109594
Brenda Reilly 225489
Gerald Reilly 225490
Patricia Scolaro 225491
Edward Scolaro 235693
Wanda Joe Selvanik 225492
Michael Selvanik 225487
Janice Denise Simmons 7355
Merrick Simmons 7354
Martha E. Sims 225483
Eslyn South 189220
Tracy Staneart 176376
Debra Renee Thompson 226321
Denise B. Wax 225946
Dan Wax 234731
Rachael O. Thompson 200369
Edwin L. Wilbur 202442
Sharon Malloy Wilber 201016
Harold E. Kerkhoff, Jr. 200370
Robert F. Grant, Deceased 200373 Robert W. Adams 200368
Gillian L. Adams 200367
Mr. R.S. Shaw 285422
Blanche M. Shaw 202439
Donna M. Kerkhoff 200375
Kathleen A. Denise 62658
Jim H. James 200366
Beatrice D. Sewell 200374
Kenneth R. Livingston 200883
Gloria W. Livingston 200372
Harvey H. Friedman 200371
Arlene Whitaker James 200365
Phyllis B. Puckett 225059
Rhalda S. Friedman 202440
Joyce F. Grant 202441
Barbara A. Purvis 202438
88-1756 Albert Sivley 156549
88-1758 Louise Anderson 40014
Jan Beck 40021
Mary Jo Bennett 97533
Sandra Bescheinen 314579
Patricia Bonn 40029
Diane Brosco 40038
Karla Clark 866239
Catherine Crawford 40065
Silvia Crockett 40066
Dee Dahl 269915
Katheryn Duryea 192464
Mickie Engel 179358
Mary Fischer 40095
Arlene Ford (Robinson) 100767
Sandra Fritz 33463
Susan Geisler 236132
Nancy Gossan 275731
Constance Halverson 64890
*704APPEAL NUMBER APPELLANT DALKON SHIELD NUMBER
Lois Hansel 15085
Rachel Jones 183223
Lisa Kerr 66317
Rosemary Lambert 174880
Nora Manning 40169
Carolie Martin 40172
Lee McDaniel 40183
Eleanor Meyer 236151
Rosemary Nelson 66584
Charlotte Pool 66605
Paye Schultz 14448
Sharon Scott 269922
Ginger Shirley 66666
Yvonne Spicer 67003
Lyndalou Steekler 66566
Shelly Stisser 66682
Carole Torres 66478
Suzanne Walfoort 304062
Mary Ann Watrous
Diane Zapata 153920
88-1759 Lynn Scott
Carol Lopez
88-1760 Elaine Cumley 207022
Jean Abad 268523
Eileen Ackerman 82175
Linda Adamecz 232928
Donna Albright 268416
Christine Alfaros 82173
Cathy Allen 82172
Paulette Allen 269145
Scott Allen 268521
Nancy Alotis 269161
Diane Anderson 268414
Susan Anderson 82171
Douglas Anderson 268519
Anne Angelou 82170
Dimitris Angelou 268516
Cynthia Apple 275727
Ann Frances Aspon 82243
Beverly Annette Back 203008
Deborah Barbour Eaton 82235
Beret Barnes 82169
Dixie Barnes 203011
Beverly Bartley-Mustin 82168
Jane Beedle 82167
Kathy Bennett 275752
Edith (Deedi) Berde 275753
Janice Berg 268481
Hanna Berkow 87077
Birohnie Blair Dowdell 202946
Sandra Bliven Budd 82166
Jennell Boote 82166
Stessi Boyd 275736
Jean Brewer 82164
Geraldine Broeffle 82163
Carolyn Brown 107919
Marguerite Bryson 203023
Sandra Bucsit 268413
Veronica Burns-Peterson 82162
Norma Cabrera Reid 82161
Sylvia Cameron 82153
Chris Campbell 203020
Cynthia Campbell 269162
Linda Carlsen 203010
Jennifer Cheney 268475
Judy Clark 82154
Karen Clement 268518
Karl Clement 268509
Myra Cole 82155
Kathy Collin 32966
Arthur Collin 268503
Patricia Conley 82156
Bonnie Cook 203019
APPEAL NUMBER APPELLANT DALKON SHIELD NUMBER
Sheryl Cooper 202980
Dawn Covell 82210
Dianna Crabb 82143
Karen Crenshaw George 82144
Michael Crenshaw 268506
Linda Croskey 82146
Kenneth Croskey, Sr. 268501
Judith Danforth 269148
Adis Daniels 271762
Monica Davis 233127
Becky Deeter 202989
Maureen DeGaetano 91499
Diane DeRooy 82148
Christina DeWeese 82236
Mary Ann Dizon Lancaster 203018
Catherine D. Tomlinson 202979
Janet Dowling 82149
Larry Dowty Lorraine Dressel 203017
Susan Duram 268471
Susan Jane Durham 82139
Leolynn DuVal 202982
Christine Eager Leback 82140
Cathi Eicher 203033
Charlene Eilelberg 275737
Monica Ellis 82141
James Ellis 268498
Danelia Fanello 82135
Phyllis Fernandes 203039
Edward Fernandes 268496
Gloria Fields 120488
Margaret Fithen 203012
Cleo Fitzgerald 82132
Gregory Fitzgerald 268494
Marcia Fletcher 35024
Julia Foss 268410
Judith Fowe 82134
Robert Fowe 268446
Patricia Fox 268513
Ronald Fox 268530
Juanita Francis 82237
Don Francis 268492
Jackie Franck 229230
Delilia Frank 82136
Marie Gallegos 82137
Pamela Garrett 268511
Mary Jane Gassert 82138
Rhonda Gateman Herman 268510
Linda Gause 82121
Kathryn Gillette 202985
Catherine Gitchell 82123
Louis Gitchell, Jr. 268491
Christine Gitchell 200563
Cathy Reiner Godwin 82122
Cliff Godwin 268488
Pamela Goldader 269147
Judith Grafing 82124
Richard Grafing 268487
Alice Grimes 82125
Mary Grubb 268463
Tamara Guslander 82126
Charles Guslander 268483
Carol Hawkins 268461
Ruby Haywood 82127
Christen Hearn 82128
Melvin Hearn 268482
Eloise Hebert 268508
Christine Henshaw 82129
Gail Hertzler Buehler 203022
George Buehler 268515
Pam Heselgrave 199804
Karin Hoffman 276494
Gayle Holm 202995
Joanne Huffman 268507
David Huffman 268480
David Huffman 200543
*705DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Lori Inglis 151878
Rose Anne Jacobs 4556
Rhonda Jared 82130
Cathy Jensen 82238
Pam Jensen 82204
Christy Johnson 82198
Deborah Johnson 69841
Dale Johnson 214683
Karren Johnson 82199
Linn Johnson 268478
Elaine Jones Donovan 82200
Helen Jones 203043
L.C. Jones 268476
Patricia Jordshaugen 203042
Lucinda Karlic 82201
Stefan Karlic 268470
Donna Kirby 82188
Clyde Kirby 268468
Janice Knudsen 82208
Ruth Korkowski 82186
Shirlee Krumplemann 269164
Maria Krzeszowski 203000
Mieczyslaw Krzeszowski 275715
Sandy Lasicka 82202
Bonnie L. Wasserman 82203
Janet LaWall 82195
Winnie Sue Lee 82196
Linda LeFebvre 202998
Carmen Leuschner 268504
Robert Leuschner 268466
Molly Linderoth 82197
Charlene Linvog 268505
Dixie Llewellin 82190
Dave Llewellin 268464
Janna Gingras (fka London) 82191
Linda Look 82192
Sharron Loveall 228981
Shannon Lowe 130082
Kathy Lumsden 203041
Nancy Lyon 82193
Linda Magnuson 82118
Carol Mahony 202994
Cindy Mahugh 268457
Barbara Maine 82119
Margaret Mamón 82120
Tony Mamón 268442
Karen Manning 82108
Debra Marcus 104289
Kathy Mare 82110
Margaret Maredza 82111
Diane Strayer (fka Martin) 82112
Jane Martin 82133
Richard Martin 268441
Shirley Martinez 268417
Nina Mason 56672
David Mason 268436
Laine Jill McClellan 268412
Sue McCracken 126795
Veronica McCreary-Oliver 82113
Kenneth Oliver 268462
Constance McDowell 268502
Petra (Peggy) McIntyre 203024
Karen Meóla 202999
David Meuli
Jodi Miasnik - 82116
Stephanie Lieb Migdal 82117
Gerald Migdal 268529
Gwendolyn Miller Juleff 82184
Rose Miller 178415
Beverly Mills 82183
Marla Mobley 82160
Shelia Mohn 82182
Valerie Moore 275747
DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Maggie Morales 96003
Gloria Morris 269154
Lorena Mrachek 202986
Kathleen Munro-McNeill 82181
Richard Munro-McNeill 268528
Debra Nelson 82180
Victoria Nomikos Blair 82179
Hazel Norbury 203163
Jackie O’Ryan 82189
Johnnie Clay Paradiso 203015
Margaret Parent 116882
Sarah Farrington 82178
Rosalie Passarelli 82177
Carmella Patterson 82176
Samuel Patterson 268432
Sue Peet 215683
Christina Peterson 275765
Christine Peterson 82239
Walter Peterson 268430
Shirley Peterson 145090
Barbara Phair 269160
Heidi Pierotti 82240
Alberta Plate Franco 82242
Pat Premel 268497
Steve Premel 268429
Susan Pupera 82231
Deloris Ragazzo 202990
Victoria Raider Romero 275760
DiAnne Rainard 82233
Marty Reeh 97855
Deborah Rennick 268142
Debra Porter Rettman 203027
Peter Rettman 275758
Eula Rials 82159
Margaret Richards 88274
June Richey 203028
Lloyd Richey 275716
Deja Robins 82234
Valorie Robinson Jensen 82223
Sandra Roose 19657
Angela Rose 268493
Crystal Rose 203003
Sharon Rossmeier 82224
Demetra Rouvas 82225
Julie Ryan 82226
Connie Samp 82158
Donna Sanders 268490
David Sanders 268426
Susan Sasnett 82227
Jay Sasnett 268424
Deborah Brown Saxton 268448
Lisa Schanz 82228
Allahna Schriver 82229
Sharon Seal 82157
Dianne Seibold 82230
Horst Seibold 268422
Teresa Selfe 82217
Eilene Sharp 82151
Kathleen Shelby 82219
Ruby Shumate 82220
Donnell Shumate 268420
Shirley Shumway 43185
Michael Shumway 268525
Sally Siddiqi 82221
Donna Siler 82222
Marilyn Skone 203014
Wanda Slater 268489
Jacqueline Smith 82216
Donald Smith 268418
Kathleen Smith 268486
Robert Smith 268474
Judith Smith 82216
Tim Smith 268415
Deborah Snyders 82152
Anke Spencer 268485
Don Spencer 268437
*706DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Colleen Still 227825
Deborah Stoffel 82214
Jackie Stone 141320
Savana Swain 202997
Clifford Swain 268435
Renee Swanson 82194
Carol Sycks 82213
Robert Sycks 268434
Kathy Syrdal 82212
Phil Syrdal 268431
Ann Tabasinske 89787
Gary Tabasinske 7170
Kay Tamura 82211
Steven Tamura 268428
Margaret Taplin 268445
Deborah Tegelberg 202984
Claudeen Tobiason 82205
Jodi Tranter 203025
Frank Tranter 268427
Erma Turner 32831
Kathryn Ulrich 268409
Vicik Urias 82206
Magic VanAusdal 268408
Vicki Volkersz 82254
Marilyn Waara 275726
Elizabeth Walton Kilner 82253
Teresa Ward 236256
Kathleen Warren 82251
Donald Warren 268524
April Weber 82252
Chriss Webster 21897
Karolyn Webster 268443
Gloria White 82250
Donald White 268425
Lynda Williams 82187
Linda Lee Wilson Cashaw 82249
Susan Wilson 203030
Janet Lee Winston 203013
Mary Winters 268484
Hazel-Jean Wolbert 202996
Dyanna Wolcott 82247
William Wolcott 268423
Ardyth Wuori 82248
Penny Wykes 82246
Sherry York 82245
Gary York 268421
Carolyn Young 31271
Diane Young 275763
Linda Young 82244
Joyce Zaborowski 82241
Sgt. Daniel Zaborowski 268419
Greg Ross 268526
88-1763 Alexia Anderson 225182
Barbara Anderson 231938
Philip Anderson 268170
Paula C. Bannow 11228
John Bannow 271718
Diana R. Beard 10440
Robert Davis Beard 271192
Sherry Bergman 15385
Charles Bergman 271992
Marsha Brown 71237
Jeannette Bulinski 15584
Gregg Gundersen 272541
Wendy R. Busch 10864
Lillian Castillo 122920
Elizabeth Chamberlayne 48517
Carol Cooke 10446
Donna Cornelisse 15383
Denise Crowell 10865
Mike Crowell 271721
Jacki Dasso 10454
John Thompson 271720
DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Sharon Ebert 223890
Dennis Ebert 271532
Laura B. Emerson 16301
Gary S. Emerson 263135
Carol Evans 11339
Dennis S. Evans 271538
Melinda F. Evans 10448
Hawley Roger Evans 272532
Carla Magdanz Everett 15585
Barbara Ferguson 10862
Charles Ferguson 262197
Nancy C. Franz 15382
Roger A. Franz 258077
Julia Bloch Frey 163423
Janette S. Garnet McMahon 11344
George McMahon 272764
Mary C. Graham 15386
Ronald Graham 274584
Xenia Graves 11341
Cheryl A. Gruse 11334
Roberta Guildner 10601
Ava Hamilton 11343
Delmar Hamilton 262660
Delores M. Haro 228508
Lori Haugland 206197
Mary R. Hein 16655
William Hein 272766
Janet Heitzmann 10449
Mary Frances Hilko 243918
Lucy Judson 10444
Craig Alan Yeager 272765
Betty Kenzel 10443
Richard E. Kenzel 263118
Judy Kurtz 10452
Judith Lavezzi 6088
Susanne Leuthauser 11337
Truman Leuthauser 262311
Harriet Elizabeth Mann 223977
Sharon L. Mazotti 223979
Daniel Mazotti 268168
Sandra R. Merrill 10451
Roy R. Merrill 262312
Laurel Ruth Mifflin 255908
John Mifflin 273601
Nathan Mifflin 254594
Sandra D. Miller 11342
John K. Miller 268162
Peggy Morgan 11336
Barbara R. Nowak 10445
Mary Ann Perkins 10447
Russell Perkins 263117
Ravonda L. Potter 10450
Roger Jay Potter 271533
Kathy Quinton 16300
Judith Anne Ramsay 10442
Charles E. Ramsay 271723
Pamela S. Reiter 11340
Peter Reiter 274587
Ella Ruth Rogers 9295
Elaine Rogers 16298
Donis Rogers 265558
Christine Seiffert 171920
Stefanie Selden 9271
Judy Sheppard 25992
M. Lee Sheppard 268166
Jessica A. Simkulet 11335
Janet Singletary 16654
Roger Singletary 268167
Evelyn M. Snyder 16302
Andrew Snyder 15387
Marcia Steel 16303
Mary Stewart 15387
Charles D. Stewart 265520
Karon Tiger 234904
Thelma L. Tilman 236252
Durcille Trolinger 206281
*707APPEAL NUMBER APPELLANT DALKON SHIELD NUMBER
Jo Susan Verspohl 13063
Ronald Verspohl 272554
Carol J. Waltz 16299
Ronald F. Waltz 268165
Kathleen A. Watson 199542
Larry Watson 291814
Abby Weinstein 166871
Barry Weinstein 258076
Diane West 10408
Martha Whitehead 199551
Marlyin Wilson 25436
Vicki Woodard 10441
Tom George 171536
Deirdre J. Zietz 15384
Leonard E. Zietz 260920
Rebecca L. Adair 239633
Gary A. Adair 239634
Sharon C. Angel 145182
Gene R. Angel 304529
Katharine K. Beattie 106539
Fareda E. Belcher 239629
Floyd Belcher 106540
Linda M. Black 239635
William R. Black 239636
Mary A. Bonner 37245
Robert I. Bonner 239637
Johnsie C. Brown 117778
Joseph T. Brown, Jr. 326617
Vicki L. Brown 106541
Randy L. Brown 106542
Juanita L. Brown 106543
Shirley Mae Burroughs 106550
Robert Burroughs 106551
Beverley Davisson 106544
William A. Davisson 106545
Jason W. Davisson 106546
Debra G. Dean 12776
Mary Ann Evertson 106547
Robert W. Evertson 106548
Sandra L. Flynn 106549
Joyce Frieders 106569
Charles D. Frieders 106570
Patricia Graber 269036
Patricia J. Heuseveldt 239639
Ronald W. Heuseveldt 239640
Heather Hull 106571
Kenneth L. Hull 106572
Patty E. Hutton 106553
Leon D. Hutton 106554
Amy Marie Hutton 106552
Charlotte S. James 269035
Kay M. Kincade 243662
Paul W. Kincade 243663
Bonlyn G. Qulick 251829
Anna Louise Luhman 106555
Kersten Males 106575
William Males 106576
Roberta C. Martin 106573
Keith A. Martin 106574
Sarah E. McLeod Kirk 106556
David C. Mclnnis 106557
Billie Rae Mercer 106558
Sandra J. Mertens 106559
Ronald G. Mertens 106560
Kay Diane Milligan 6205
William D. Milligan 6206
Betsy A. Munson 106677
Judith A. Nichols 106561
James R. Nichols 106562
Kathleen K. Pope 106578
Rita M. Raaf 106579
Richard D. Raaf 106580
Courtney L. Raaf 106581
DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Elizabeth W. Rinehart 239641
Richard R. Rinehart 239642
Gaylene P. Schommer 106563
John W. Schommer 106564
Rachel H. Scott 106565
David L. Scott 106566
Janet L. Scott 106582
Janice A. Sell 239643
Steven K. Sell 239644
Fay Annetta Smith 106583
Rhonda J. Smith 212510
Peggy A. Sneegas 239645
Roger A. Sneegas 239646
Rebecca J. Stafford 297307
Sonja G. Sweek 106584
Nancy J. Taylor 106567
Mary Ann Thomas 106585
Steven J. Thomas • 106586
Elizabeth E. Tomaszewicz 239648
George R. Tomaszewicz 239649
Patricia Ann Tronsgard 106568
Catherine L. Wood 239630
Joda D. Wright 239631
88-3602 Alexia Anderson 225182
Barbara Anderson 231938
Philip Anderson 268170
Paula C. Bannow 11228
John Bannow 271718
Diana R. Beard 10440
Robert Davis Beard 271192
Sherry Bergman 15385
Charles Bergman 271992
Marsha Brown 71237
Jeannette Bulinski 15584
Gregg Gundersen 272541
Wendy R. Busch 10864
Lillian Castillo • 122920
Elizabeth Chamberlayne 48517
Carol Cooke 10446
Donna Cornelisse 15383
Denise Crowell 10865
Mike Crowell 271721
Jacki Dasso 10454
John Thompson 271720
Sharon Ebert 223890
Dennis Ebert 271532
Laura B. Emerson . 16301
Gary S. Emerson 263135
Carol Evans 11339
Dennis S. Evans 271538
Melinda F. Evans 10448
Hawley Roger Evans 272532
Carla Magdanz Everett 15585
Barbara Ferguson 10862
Charles Ferguson 262197
Nancy C. Franz 15382
Roger A. Franz 258077
Julia Bloch Frey 163423
Janette S. Garnet McMahon 11344
George McMahon 272764
Mary C. Graham 15386
Ronald Graham 274584
Xenia Graves 11341
Cheryl A. Gruse 11334
Roberta Guildner 10501
Ava Hamilton 11343
Delmar Hamilton 262660
Delores M. Haro 228508
Lori Haugland 206197
Mary R. Hein 16655
William Hein 272766
Janet Heitzmann 10449
Mary Frances Hilko 243918
Lucy Judson 10444
Craig Alan Yeager 272765
Betty Kenzel 10443
*708DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Richard E. Kenzel 263118
Judy Kurtz 10452
Judith Lavezzi 6088
Susanne Leuthauser 11337
Truman Leuthauser 262311
Harriet Elizabeth Mann 223977
Sharon L. Mazotti 223979
Daniel Mazotti 268168
Sandra R. Merrill 10451
Roy R. Merrill 262312
Laurel Ruth Mifflin 255908
John Mifflin 273601
Nathan Mifflin 254594
Sandra D. Miller 11342
John K. Miller 268162
Peggy Morgan 11336
Barbara R. Nowak 10445
Mary Ann Perkins 10447
Russell Perkins 263117
Ravonda L. Potter 10450
Roger Jay Potter 271533
Kathy Quinton 16300
Judith Anne Ramsay 10442
Charles E. Ramsay 271723
Pamela S. Reiter 11340
Peter Reiter 274587
Ella Ruth Rogers 9295
Elaine Rogers 16298
Donis Rogers 265558
Christine Seiffert 171920
Stefanie Selden 9271
Judy Sheppard 25992
M. Lee Sheppard 268166
Jessica A. Simkulet 11335
Janet Singletary 16654
Roger Singletary 268167
Evelyn M. Snyder 16302
Andrew Snyder 15387
Marcia Steel 16303
Mary Stewart 15387
Charles D. Stewart 265520
Karon Tiger 234904
Thelma L. Tilman 236252
Durcille Trolinger 206281
Jo Susan Verspohl 13063
Ronald Verspohl 272554
Carol J. Waltz 16299
Ronald F. Waltz 268165
Kathleen A. Watson 199542
Larry Watson 291814
Abby Weinstein 166871
Barry Weinstein 258076
Diane West 10408
Martha Whitehead 199551
Marlyin Wilson 25436
Vicki Woodard 10441
Tom George 171536
Deirdre J. Zietz 15384
Leonard E. Zietz 260920
Rebecca L. Adair 239633
Gary A. Adair 239634
Sharon C. Angel 145182
Gene R. Angel 304529
Katharine K. Beattie 106539
Fareda E. Belcher 239629
Floyd Belcher 106540
Linda M. Black 239635
William R. Black 239636
Mary A. Bonner 37245
Robert I. Bonner 239637
DALKON APPEAL SHIELD NUMBER APPELLANT NUMBER
Johnsie C. Brown 117778
Joseph T. Brown, Jr. 326617
Vicki L. Brown 106541
Randy L. Brown 106542
Juanita L. Brown 106543
Shirley Mae Burroughs 106550
Robert Burroughs 106551
Beverley Davisson 106544
William A. Davisson 106545
Jason W. Davisson 106546
Debra G. Dean 12776
Mary Ann Evertson 106547
Robert W. Evertson 106548
Sandra L. Flynn 106549
Joyce Frieders 106569
Charles D. Frieders 106570
Patricia Graber 269036
Patricia J. Heuseveldt 239639
Ronald W. Heuseveldt 239640
Heather Hull 106571
Kenneth L. Hull 106572
Patty E. Hutton 106553
Leon D. Hutton 106554
Amy Marie Hutton 106552
Charlotte S. James 269035
Kay M. Kincade 243662
Paul W. Kincade 243663
Bonlyn G. Qulick 251829
Anna Louise Luhman 106555
Kersten Males 106575
William Males 106576
Roberta C. Martin 106573
Keith A. Martin 106574
Sarah E. McLeod Kirk 106556
David C. Mclnnis 106557
Billie Rae Mercer 106558
Sandra J. Mertens 106559
Ronald G. Mertens 106660
Kay Diane Milligan 6205
William D. Milligan 6206
Betsy A. Munson 106577
Judith A. Nichols 106561
James R. Nichols 106562
Kathleen K. Pope 106578
Rita M. Raaf 106579
Richard D. Raaf 106580
Courtney L. Raaf 106581
Elizabeth W. Rinehart 239641
Richard R. Rinehart 239642
Gaylene P. Schommer 106563
John W. Schommer 106564
Rachel H. Scott 106565
David L. Scott 106566
Janet L. Scott 106582
Janice A. Sell 239643
Steven K. Sell 239644
Fay Annetta Smith 106583
Rhonda J. Smith 212510
Peggy A. Sneegas 239645
Roger A. Sneegas 239646
Rebecca J. Stafford 297307
Sonja G. Sweek 106584
Nancy J. Taylor 106567
Mary Ann Thomas 106585
Steven J. Thomas 106586
Elizabeth E. Tomaszewicz 239648
George R. Tomaszewicz 239649
Patricia Ann Tronsgard 106568
Catherine L. Wood 239630
Joda D. Wright 239631

. In Re A.H. Robins Co. Inc., 880 F.2d 769 (4th Cir.1989); In Re A.H. Robins Co. Inc., 880 F.2d 769 (Breland settlement) (heard Dec. 6,1988) (4th Cir. 1989); In Re A.H. Robins Co. Inc., 862 F.2d 1092 (4th Cir.1988); In Re A.H. Robins Co. Inc., 846 F.2d 267 (4th Cir.1988); Maressa v. A.H. Robins Co. Inc., 839 F.2d 220 (4th Cir.1988), cert. denied, — U.S __ 109 S.Ct. 76, 102 L.Ed.2d 53 (1988); Grady v. A.H. Robins Co. Inc., 839 F.2d 198 (4th Cir.1988), cert. dismissed, — U.S -, 109 S.Ct. 201, 101 L.Ed.2d 972 (1988); Official Committee of Equity Security Holders v. Mabey, 832 F.2d 299 (4th Cir.1987), cert. denied, — U.S. -, 108 S.Ct. 1228, 99 L.Ed.2d 428 (1988); Beard v. A.H. Robins Co. Inc., 828 F.2d 1029 (4th Cir. 1987); In Re A.H. Robins Co. Inc., 828 F.2d 1023 (4th Cir.1987), cert. denied, - U.S. -, 108 S.Ct. 1246, 99 L.Ed.2d 444 (1988); Committee of Dalkon Shield Claimants v. A.H. Robins Co. Inc., 828 F.2d 239 (4th Cir.1987); Van Arsdale v. Clemo, 825 F.2d 794 (4th Cir.1987); Vancouver Women's Health Soc. v. A.H. Robins Co. Inc., 820 F.2d 1359 (4th Cir.1987); In Re Beard, 811 F.2d 818 (4th Cir.1987); and A.H. Robins Co. Inc. v. Piccinin, 788 F.2d 994 (4th Cir.1986), cert. denied, 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986). See addendum for listing of parties and Daikon Shield claim numbers.


. We have previously noted the “striking similarity both factually and on the legal issues” of the Robins and Johns-Manville cases. A.H. Robins Co. Inc. v. Piccinin, 788 F.2d 994, 1007 (4th Cir.1986), cert. denied, 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986).


. We are not persuaded by the argument that the 5.62% NO votes were from the claimants with the largest claims, that being necessary of course to make up more than one-third of the claims in amount. The argument goes that such claimants have the most to gain from a rejection of the Plan, but that proposition, we think, is not only supported by no evidence, it is not supported by logic, and is no more likely than the fact that the largest claimants have the most to lose by a rejection of the Plan. Indeed, it would seem that the latter is the more likely if one must choose between the two. Appellants take no exception to the findings of the district court that the liquidation value of the company is considerably less than its value in reorganization, and the part allocated to the claims of the Daikon Shield claimants is considerably less, $2.5+ billion under the Plan as opposed to $1.6+ in liquidation. So, with a rejection of the Plan which resulted in liquidation, the largest claimants would be the biggest losers. We remain convinced, in view of the 94.38% affirmative vote, that had a weighted voting system been practicable and utilized, the required two-thirds in amount would have approved the Plan. It follows that the error, if any, is harmless.


. We note that the district court’s figure was within the range of the second highest estimation — that of Dr. Francine F. Rabinovitz, the expert for Aetna. The district court repeatedly rejected the credibility of the expert for the Daikon Shield Claimants, the only expert with a higher estimation than Dr. Rabinovitz.


. All claimants, both class A and B, are seeking to recover for injuries caused by use of the Daikon Shield. The class B claimants were barred from non-subordinated recovery from the trust fund set up by the debtor generally because they failed to file in time. They turned to alternative defendants, which they allege are joint-tortfeasors, for recovery for their Daikon Shield claims.


. In addition to the $100,000,000 total of the Outlier policies, if there is excess coverage under the $250,000,000 Primary Excess Policy, it becomes an excess layer policy to the Outlier policies. This, as well as the participation of class B claimants in any excess of the trust fund, provides possible additional layers of protection to the class B claimants. Since there is no challenge to the adequacy of the funds made available to class B claimants we do not address the legal or factual strength of their claims. The district court, in its order approving the Breland settlement, found the claims against Aetna to be weak both factually and legally.


. There are approximately 111,000 class B claims, and only 2,960 exercised their right to opt-out.


. Subsection (a)(3) deals with community property of spouses and is not applicable.


. The court did not decide the issue but assumed without deciding there was a jurisdictional question under § 524 as to the authority of the bankruptcy court to release non-debtors. Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1051 at n. 5. (5th Cir.1987).